Scott, J.,

delivered the opinion of the Court.

This was an action of assumpsit on several promissory notes, executed by the defendant in error to the plaintiffs, by the name aud description of “the trustees for the addition to the town of Dover.” The declara*670tion was in the proper form, avering that the notes were executed to the plaintiffs by the name and description of the trustees for the addition to the town of Dover. On the trial the plaintiffs offered to prove by witness, that they were the trustees for the addition to the town of Dover; that they had acted as such, that as such, notes had been executed to them by that description, and that they were known as such trustees.— This evidence was excluded by the court. The plaintiffs then .offered to read a deed showing that they had been made trustees for the addition to the town of Dover, by the owners of the land on which the addition was laid out. This was likewise excluded. The plaintiffs, after offering to read the notes, took a non-suit and have brought the case to this Court.
We do not see on what principle, the evidence offered by the plaintiffs was rejected. If a note could be taken.by them by the name and description of the trustees for the addition to the town of Dover, it is clear that evidence was admissible to show that they were the persons designated by that description. Any testimony tending to prove the fact wás competent. This is similar to a suit by the members composing a firm. A mercantile partnership might assume the name and style assumed by the plaintiffs; would not the ordinary evidence of a partnership in that event be sufficient to show who were the persons composing the firm? Although a partnership is created by deed, yet it may be shown by parol evidence, who are the persons composing it.
The statute concerning the laying off of towns, had nothing to do with this matter. So far as the point involved in this case is concerned, it is indifferent whether there was any addition to the town of Dover, or not,, or in what manner it was laid off, or by whom. The only question was, whether the plaintiffs were the persons designated by the description of “the trustees for the addition to the town of Dover.” The evidence clearly conduced to establish this fact, and was beyond all question admissible. It was a matter of indifference, whether the plaintiffs arbitrarily and capriciously assumed the description, or whether they really were the trustees for the addition to the town.
The other Judges concurring, the judgment will be reversed and the cause remanded.